              Case 21-60052 Document 47 Filed in TXSB on 07/30/21 Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  VICTORIA DIVISION

In re:                                                 §
                                                       §     Subchapter V
Scott Vincent Van Dyke                                 §
                                                       §     Case No. 21-60052
                       Debtor.                         §     Christopher M. Lopez



    DEBTOR’S RESPONSE AND OBJECTION TO THE MOTION OF MICHAEL L.
     NOEL’S MOTION FOR RELIEF FROM STAY REGARDING STATE COURT
                              LITIGATION
                         (Relates to Docket No. 37)

To the Honorable Christopher M. Lopez:

          The Debtor, Scott Vincent Van Dyke (“Mr. Van Dyke” or “Debtor”), hereby files this

Response and Objection (“Response”) to Michael L. Noel’s Motion for Relief from the Stay

Regarding State Court Litigation (the “Motion”) and in support, respectfully states as follows:

         1.       Paragraph 1 does not require a response.

         2.       Paragraph 2 is admitted.

         3.       Paragraph 3 is admitted.

         4.       Paragraph 4 does not require a response as it contains conclusions of law,

however, Mr. Van Dyke disagrees with the assertions contained in the paragraph.

         5.       Mr. Van Dyke opposes the relief requested in paragraph 5 as Movant has already

filed a proof of claim (the “Proof of Claim”) (assigned claim number 6) in the amount of

$2,810,011.11. Per the Proof of Claim, the remaining issues to be determined by the state court

are Movant’s attorneys fees and whether Movant’s claim, with respect to the Personal

Undertaking Agreement, is barred by statute of limitations. Mr. Van Dyke believe it is in the

best interest of the estate for these remaining issues to be resolved by the bankruptcy court
        Case 21-60052 Document 47 Filed in TXSB on 07/30/21 Page 2 of 3




through the claims objection process to determine the amount of claimant’s claim and treat

Movant’s claim in Mr. Van Dyke’s plan of reorganization.

     WHEREFORE, PREMISES CONSIDERED, Mr. Scott Vincent Van Dyke respectfully

requests that this Court deny the Motion filed by Movant and for such further relief as to which

he may show himself entitled.

     Dated: July 30, 2021

                                             Respectfully submitted,

                                             TRAN SINGH, LLP

                                        By: /s/Susan Tran Adams
                                            Susan Tran Adams | TBN: 24075648
                                            Brendon Singh | TBN: 24075646
                                            Briana Head | TBN: 24114958
                                            2502 La Branch St
                                            Houston TX 77004
                                            Ph: (832) 975-7300
                                            Fax: (832) 975-7301
                                            STran@ts-llp.com

                                             Counsel for Scott Vincent Van Dyke
        Case 21-60052 Document 47 Filed in TXSB on 07/30/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on July 30, 2021 a true and correct copy of the foregoing Response
was served upon the following interested parties requested notice via CM/ECF.



                                           /s/Susan Tran Adams
                                           Susan Tran Adams
